  Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 1 of 15



                    IN THE UNITED STATE DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                             VICTORIA DIVISION

JAI HANUMAN HOSPITALITY, LLC, AND
STATE BANK OF TEXAS,

PLAINTIFFS

vs.                                                  CIVIL ACTION NO.
                                                     JUDGE_________________________

CERTAIN UNDERWRITERS AT LLOYDS, LONDON

DEFENDANT.

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

      COME NOW, JAI HANUMAN HOSPITALITY, LLC and STATE BANK

OF TEXAS (hereinafter, referred to as Plaintiffs), and file this, their Original

Complaint, and for causes of action against CERTAIN UNDERWRITERS AT

LLOYDS, LONDON (“CERTAIN UNDERWRITERS”) (hereinafter, referred to as

“Defendant”) would show unto the Court and the jury the following:

                      PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff JAI HANUMAN HOSPITALITY, LLC owns the property

located at 3103 US Highway 59 N, Victoria, Texas 77905 that is the subject of this

lawsuit and is situated in Victoria County, Texas.

       2.      Plaintiff STATE BANK OF TEXAS insured the property located at 3103

US Highway 59 N, Victoria, Texas 77905 that is the subject of this lawsuit and is situated

in Victoria County, Texas.

       3.      Defendant, CERTAIN UNDERWRITERS is a foreign insurance company

registered to engage in the business of insurance in the State of Texas. This Defendant



                                             1
    Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 2 of 15



may be served with personal service by a process server, by serving its Attorney for

Service, Mendes & Mount, 750 Seventh Avenue, New York, New York 10016.

                                    STATUTORY AUTHORITY

         4.       This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                            JURISDICTION

         5.       This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                                  VENUE

         6.       This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                         NOTICE AND CONDITIONS PRECEDENT

         7.       Defendant has been provided written notice of the claims made by

Plaintiffs in this complaint, including a statement of Plaintiffs’ actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.1

         8.       All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                                  FACTS



1
 Tex. Ins. Code 542A.003 requires pre-suit notice not later than the 61st day before an action is filed,
unless notice is impracticable because there is insufficient time to give pre-suit notice before the limitations
period will expire. Plaintiff has provided pre-suit notice within the parameters pursuant to 542A.003(d).


                                                       2
  Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 3 of 15



       9.      This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on April 25, 2017 and caused

catastrophic damage for multiple days throughout the region for several days. On or

about August 25, 2017, Plaintiffs’ property sustained damages as a result of Hurricane

Harvey and Tropical Storm force winds over five consecutive days.

       10.     Plaintiffs submitted a claim to Defendant, CERTAIN UNDERWRITERS,

pursuant to the contract of insurance, for damages to the property as a result of Hurricane

Harvey and asked Defendant CERTAIN UNDERWRITERS to honor its contractual

obligations and cover the cost of repairs to the property.

       11.     Defendant, CERTAIN UNDERWRITERS, accepted the Plaintiffs’ claim

and assigned RYZE Claim Solutions to assist in the investigation of the claim, RYZE

Claims Solutions assigned a claim number of StateBankofTexas 8-25-17 (“Claim”).

       12.     RYZE      Claims    Solutions       on   behalf   of   Defendant,   CERTAIN

UNDERWRITERS assigned adjuster Evan Steger to inspect, investigate, evaluate the

claim, assess the damages to the property, and communicate with the Plaintiffs as to

coverage under the policy.

       13.     Evan Steger performed an inspection of the subject insured property and

provided an estimate of the damages on September 5, 2017. Mr. Steger estimated the

covered damages at a replacement cost value of $107,059.78 for the building and

$184,449.56 for other structures, and misrepresented the value of Plaintiffs’ total loss.

Mr. Steger’s estimate failed to include all of Plaintiff’s covered damages, but did note

that the storage building was a total loss.




                                               3
  Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 4 of 15



       14.      Plaintiffs then hired Stevephen Lott of Integrity Claims, LLC to inspect

the property for damages from Hurricane Harvey, properly investigate and evaluate the

claim and communicate with Defendant and its representatives regarding the claim.

After inspecting the property, Mr. Lott determined that there was extensive wind damage

to the property.

       15.      Even though the property had sustained extensive damages from the

storm, Steger ignored wind created damages to the property. Steger completed a results

oriented, unreasonable inspection, failed to document all the covered wind damages to

the property.      Mr. Steger ignored facts supporting coverage and improperly denied

Plaintiffs’ damages.

       16.      Plaintiffs did not agree with Mr. Steger’s assessment of the damages to

their property and requested a reinspection.

       17.      The reinspection was completed by adjuster Vearl Wolverton and attended

by Mr. Lott. During the reinspection, Mr. Wolverton and Mr. Lott agreed that the storage

building was a total loss and due to the extent of the damages the claim would reach

policy limits. However, following the 2nd inspection of the property, Mr. Lott received a

letter from Erika Salazar advising that the storage building was no longer determined to

be a total loss, which was a clear misrepresentation and contradicted the findings of the

adjusters sent out to inspect the property.

       18.      Stevephen Lott determined that Plaintiffs’ property damages were grossly

undervalued by Mr. Steger, Mr. Wolverton and CERTAIN UNDERWRITERS.

       19.      Plaintiffs then retained Richard Clarke of Risk Protection Services to

inspect the insured’s property. Based on this inspection and review of the claim




                                               4
  Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 5 of 15



documents provided he determined that the property sustained damages from wind during

the event that exceeded the estimated value provided by Mr. Steger and Mr. Wolverton.

Mr. Clarke completed an estimate with damages totaling $829,609.97.

       20.      Plaintiffs also incurred additoinal expenses of $6,159.43 to repair the Air

Conditioner damaged during the storm.

       21.      Defendant, CERTAIN UNDERWRITERS relied upon Mr. Steger’s and

Mr. Wolverton’s inaccurate and unreasonable reports to deny the Plaintiffs’ damages.

Furthermore, Defendant, CERTAIN UNDERWRITERS failed to accept or deny

coverage for the remaining damages in writing within the statutory deadline.

       22.      Based on the improper, inadequate, and incomplete investigation of

CERTAIN UNDERWRITERS, and its representatives, the Plaintiffs’ damages were only

estimated at $107,059.78 for dwelling and $184,449.56 for other structures.

       23.      To date Plaintiffs have yet to receive full payment on their Hurricane

Harvey claim.

       24.      Defendant, CERTAIN UNDERWRITERS ignored the information

provided by the Plaintiffs, their public adjuster, and Richard Clarke. Instead, Defendant,

CERTAIN UNDERWRITERS chose simply to only rely on the portions of its adjuster’s,

consultant’s, and vendors’ reports which supported the results-oriented investigation and

coverage decisions supporting denial of Plaintiffs’ claim.

       25.      Defendant, CERTAIN UNDERWRITERS failed to perform its contractual

obligation to compensate Plaintiffs under the terms of the Policy.

CAUSES OF ACTION AGAINST DEFENDANT, CERTAIN UNDERWRITERS -
               COUNT I - BREACH OF CONTRACT




                                             5
  Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 6 of 15



        26.    Each of the foregoing paragraphs is incorporated by reference in the

following.

        27.    Plaintiffs and Defendant CERTAIN UNDERWRITERS executed a valid

and enforceable written insurance contract providing insurance coverage to the insured

location at 3103 US Highway 59 N, Victoria, Texas 77905.              The policy provides

coverage for the peril of wind, hurricane and rain, such as those sustained during

Hurricane Harvey, among other perils.

        28.    All damages and loss to the Plaintiffs’ property were caused by the direct

result of a peril for which Defendant CERTAIN UNDERWRITERS insured the

Plaintiffs, pursuant to the policy herein, specifically, the perils of hurricane, wind, and

rain.

        29.    Defendant, CERTAIN UNDERWRITERS sold the subject insurance

policy to Plaintiff State Bank of Texas insuring the subject insured property in its “as is”

condition.

        30.    Plaintiffs suffered a significant loss with respect to the property at issue

and additional expenses as a result of the high winds and rain that occurred during

Hurricane Harvey.

        31.    Plaintiffs submitted a claim to Defendant, CERTAIN UNDERWRITERS

pursuant to the contract of insurance for damages as a result of high winds and rain that

occurred during Hurricane Harvey.

        32.    Plaintiffs provided Defendant, CERTAIN UNDERWRITERS, with proper

notice of damage to the exterior and interior of the subject insured property.




                                             6
  Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 7 of 15



        33.      Defendant, CERTAIN UNDERWRITERS ignored the information

provided by the public adjuster and its own field adjusters that supported coverage of

Plaintiffs’ damage and chose to rely solely on its own claims examiner who did not

inspect the property.

        34.      CERTAIN UNDERWRITERS by and through its adjusters and

representatives have failed to properly evaluate the damages resulting from the covered

cause of loss.

        35.      CERTAIN UNDERWRITERS by and through its adjusters and

representatives failed to retain the appropriate experts and/or consultants to evaluate the

hurricane winds and water damages to the subject property.

        36.      As of this date, CERTAIN UNDERWRITERS by and through its

adjusters and representatives have failed to pay for the hurricane winds and water

damages to Plaintiffs’ property.

        37.      Plaintiffs have attempted on numerous occasions to obtain full and

complete payment for covered losses pursuant to the insurance policy.

        38.      Defendant, CERTAIN UNDERWRITERS, acting through its agents,

servants, representatives and employees has failed to properly investigate, evaluate and

adjust Plaintiffs’ claim for benefits in good faith and has further failed to deal fairly with

Plaintiffs.

        39.      Defendant, CERTAIN UNDERWRITERS has failed and refused to

evaluate the information and surrounding facts regarding Plaintiffs’ covered claim,

choosing instead to hide behind palpably incorrect assumptions and conclusions of its

agents, employees or consultants.




                                              7
  Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 8 of 15



       40.       As of this date Defendant, CERTAIN UNDERWRITERS continues to be

in breach of the contract.

       41.       CERTAIN UNDERWRITERS ignored the information provided by

Plaintiffs and their public adjuster during the handling of the claim and did not make any

payment to indemnify Plaintiffs for the full amount of the covered damages.

       42.       CERTAIN UNDERWRITERS failed to make any payment after receipt of

the additional information from Plaintiffs and their public adjuster.

       43.       The mishandling of Plaintiffs’ claim caused a delay in Plaintiffs’ ability to

fully repair the Property, resulting in additional damages.

     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       44.       Each of the foregoing paragraphs is incorporated by reference in the

following.

       45.       Defendant CERTAIN UNDERWRITERS is an entity that is required to

comply with Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151.

Defendant’s conduct constitutes multiple violations of the Texas Unfair or Deceptive

Practices Act.

       1.        Misrepresenting a material fact or policy provision relating to coverage at

                 issue;


                 a. Making     an    untrue   statement    of   material   fact.   CERTAIN

                    UNDERWRITERS through its agents, employees, or consultants

                    prepared an estimate of damages that was misleading as to the value of

                    damages to the subject property stating the total damages were only




                                               8
Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 9 of 15



             valued at $107,059.78 for dwelling and $184,449.56 for other

             structures.


          b. Failing to state a material fact necessary to make other statements

             made not misleading, considering the circumstances under which the

             statements were made.       CERTAIN UNDERWRITERS through its

             agents, employees, or consultants failed to advise Plaintiffs that it

             failed to perform proper testing of the building and property in order to

             more accurately investigate and evaluate the damages resulting from

             the covered perils of hurricane, wind and rain.


          c. Making a statement in a manner that would mislead a reasonably

             prudent person to a false conclusion of a material fact. CERTAIN

             UNDERWRITERS through its agents, employees, or consultants

             advised Plaintiffs and their public adjuster that it had investigated and

             evaluated the damages to the subject property resulting from the

             August 25, 2017 hurricane and concluded its coverage determination,

             thereby misleading the Plaintiffs to conclude that a proper and

             complete investigation had been performed.


    2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

          settlement of a claim with respect to which the insurer’s liability had

          become reasonably clear.          CERTAIN UNDERWRITERS failed to

          consider reports provided by Plaintiffs’ and failed to utilize information in

          the reports that would support coverage of Plaintiffs’ damages.



                                        9
 Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 10 of 15



       3.      Failing to promptly provide a reasonable explanation of the basis in the

               policy, in relation to the facts or applicable law, for the insurer’s denial of

               a claim. To date, Defendant has failed to provide a reasonable explanation

               of the basis of its denial of coverage for all of Plaintiffs’ damages.


       4.      Refusing to pay a claim without conducting a reasonable investigation

               with respect to the claim. CERTAIN UNDERWRITERS through its

               agents, employees, or consultants failed to request its employees, agents,

               or consultants to perform proper testing of the building at the subject

               insured property in order to properly evaluate the extent and value of

               damages resulting from the Hurricane Harvey event of August 25, 2017.


       46.     Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the building to more

accurately investigate and evaluate the damages, failing to advise Plaintiffs that it had not

performed proper testing of the building and had not properly investigated and evaluated

the damages, and preparing both a misleading and inaccurate damage estimate resulted in

Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


       47.     Each of the foregoing paragraphs is incorporated by reference here fully.



                                             10
 Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 11 of 15



       48.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.

       49.      Specifically, Defendant failed to accept or reject Plaintiffs’ claim within

the time period or notify the Plaintiffs why it needed more time, as required by Tex. Ins.

Code 542.056.

       50.      Defendant failed to timely conduct a proper investigation of the damages

to the subject property resulting from a covered peril. resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

       51.      Defendant’s failure to give adequate consideration to the information

provided by Plaintiffs’ public adjuster and Richard Clarke, which made liability

reasonably clear, resulted in additional delay of payment of the claim after having

sufficient information to make payment for such claim.

       52.      CERTAIN UNDERWRITERS ignored the information provided by

Plaintiffs and Plaintiffs’ public adjuster during the handling of the claim and did not

make a payment.

       53.      CERTAIN UNDERWRITERS, upon receipt of the Risk Protection

Services estimate from Richard Clarke and Plaintiffs, had sufficient information to make

full payment to Plaintiffs for the damages, but as of this date has failed to do so.

                    COUNT IV - BREACH OF COMMON LAW
                   DUTY OF GOOD FAITH AND FAIR DEALING

       54.      Each of the foregoing paragraphs is incorporated by reference here fully.




                                              11
 Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 12 of 15



       55.     Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

       56.     Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the building to more accurately investigate and evaluate the

damages, failing to advise Plaintiffs that it had not performed proper testing of the

building and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.

       57.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

       58.     CERTAIN UNDERWRITERS ignored the information provided by

Plaintiffs’ public adjuster during the handling of the claim and did not make any

payment.

       59.     CERTAIN UNDERWRITERS failed to make any payment after receipt of

the additional information from the public adjuster and Richard Clarke, when CERTAIN

UNDERWRITERS knew or should have known liability was reasonably clear.

                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       60.     Each of the foregoing paragraphs is incorporated by reference here fully.

       61.     At all material times herein, Plaintiffs were “consumers” who purchased

insurance products and services from Defendant, CERTAIN UNDERWRITERS and the

products and services form the basis of this action.



                                              12
 Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 13 of 15



        62.   Defendant CERTAIN UNDERWRITERS has violated the Texas

Deceptive Trade Practices-Consumer Protection Act (“DTPA”) in at least the following

respects:

              a. By accepting insurance premiums but refusing without a
                 reasonable basis to pay benefits due and owing, engaged in an
                 unconscionable action or course of action prohibited by DTPA §
                 17.50(a)(1)(3) in that Defendant CERTAIN UNDERWRITERS
                 took advantage of Plaintiffs’ lack of knowledge, ability,
                 experience, and capacity to a grossly unfair degree, resulting in
                 a gross disparity between the consideration paid in the
                 transaction and the value received, all in violation of Chapters
                 541 and 542 of the Texas Insurance Code;

              b. Generally engaging in unconscionable courses of action while
                 handling the claim; and/or

              c. Violating the provisions of the Texas Insurance Code, as further
                 described elsewhere herein.


                            KNOWLEDGE AND INTENT

        63.   Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiffs’ damages

described herein.

                             DAMAGES AND PRAYER

        64.   WHEREFORE,          PREMISES         CONSIDERED,       Plaintiffs   herein,

complain of Defendant CERTAIN UNDERWRITERS’ acts and omissions and pray that,

Defendant be cited to appear and answer and that upon a final trial on the merits,

Plaintiffs recover from Defendant the following:

        65.   Plaintiffs would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiffs.



                                           13
 Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 14 of 15



       66.     For breach of contract by Defendant, CERTAIN UNDERWRITERS,

Plaintiffs are entitled to regain the benefit of their bargain, which is the amount of the

claims, together with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et

seq.

       67.     For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, CERTAIN UNDERWRITERS, Plaintiffs are entitled to actual damages,

which includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages, mental anguish,

court costs and attorney’s fees. For knowing conduct of the acts complained of, Plaintiffs

ask for three (3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section

541.152 et seq.

       68.     For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, CERTAIN UNDERWRITERS, Plaintiffs are entitled to the amount of their

claim, as well as ten (10) percent interest per annum post judgment interest, together with

reasonable and necessary attorney’s fees, as allowed by law, and for any other further

relief, either at law or in equity, to which it may show itself to be justly entitled, pursuant

to Tex. Ins. Code Sec. 542.058 et seq. and 542.060 et seq.

       69.     For violations of the common law duty of good faith and fair dealing by

Defendant, CERTAIN UNDERWRITERS, Plaintiffs are entitled to actual damages,

direct and indirect consequential damages, mental anguish, and exemplary damages.

       70.     For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, CERTAIN UNDERWRITERS, Plaintiffs are entitled to actual

damages, which includes the loss of the benefits that should have been paid pursuant to




                                              14
 Case 6:19-cv-00074 Document 1 Filed on 08/22/19 in TXSD Page 15 of 15



the policy, including but not limited to direct and indirect consequential damages and

mental anguish damages, court costs and attorney’s fees. For knowing conduct of the

acts complained of, Plaintiffs ask for three (3) times their damages, pursuant to the

DTPA and Tex. Ins. Code Ann. Section 541.152 et seq.

                                   JURY DEMAND

       71.    Plaintiffs respectfully demand a trial by jury.



                                            Respectfully submitted,

                                            PANDIT LAW FIRM, L.L.C.


                                            BY: /s/ Phillip N. Sanov
                                            PHILLIP N. SANOV, Bar No. 17635950
                                            CARLA R. DELPIT, Bar No. 2248226
                                            One Galleria Tower
                                            2700 Post Oak Blvd., 21st Floor
                                            Houston, Texas 77056
                                            Telephone: (832) 583-5663
                                            Facsimile:      (504) 313-3820
                                            Email: psanov@panditlaw.com
                                                    cdelpit@panditlaw.com

                                            ATTORNEYS FOR PLAINTIFFS
                                            JAI HANUMAN HOSPITALITY, LLC
                                            AND STATE BANK OF TEXAS




                                           15
